MEMORANDUM ***
As a threshold issue, the timeliness of Magnabosco’s notice of appeal is raised. Because the minute order dismissing with prejudice Magnabosco’s Third Amended Complaint is not an “entry of judgment” under Federal Rule of Civil Procedure 58, the 30-day clock for filing a notice of appeal never began to run. See Radio Television *957Espanola, S.A. v. New World Entm’t, Ltd., 183 F.3d 922, 932 (9th Cir. 1999) (holding that C.D. Cal. Local Rule 14.10.5 precluded minute order from constituting entry of judgment). The minute order in the instant case is identical in all material aspects to the minute order in Radio Television Espanola. Accordingly, it cannot be said that Magnabosco’s notice of appeal was untimely. For the same reason, however, this court lacks jurisdiction, for there was no final judgment that could be appealed. See WMX Tech., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc). This court will not have appellate jurisdiction until such time as a final judgment is entered.
DISMISSED for lack of jurisdiction.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.